313 S.E.2d 593 (1984)
Bobby Lee MEDFORD, Individually and as Executor of the Estate of Mary Span M. Clemons
v.
Mark G. LYNCH, Secretary of the North Carolina Department of Revenue.
No. 8328SC488.
Court of Appeals of North Carolina.
April 3, 1984.
*594 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. George W. Boylan, Raleigh, for defendant-appellee.
Long, Parker, Payne & Matney by Robert B. Long, Jr., Asheville, for plaintiff-appellant.
EAGLES, Judge.
Plaintiff assigns as error the trial judge's conclusion of law that inheritance taxes must be computed according to the provisions of the 26 May 1978 will instead of the actual distribution of the estate pursuant to the consent judgment. Plaintiff contends that G.S. 105-2(1) requires that inheritance taxes be computed based on the transfers of property made pursuant to the consent judgment in the caveat proceedings. We agree.
Prior to 1 July 1974, G.S. 105-2(1) provided:
A tax shall be and is hereby imposed upon the transfer of any property, real or personal, or of any interest therein or income therefrom, in trust or otherwise, to persons or corporations ... [w]hen the transfer is by will or by the intestate laws of this State from any person dying seized or possessed of the property while a resident of the State.
Our Supreme Court ruled in 1957 that, according to the language in that statute, "the succession tax is computable in accordance with the will, unaffected by the compromise agreement" that had been incorporated in a consent judgment. Pulliam v. Thrash, 245 N.C. 636, 639, 97 S.E.2d 253, 256 (1957).
In 1974, the legislature amended G.S. 105-2(1) by adding language concerning a final judgment in a caveat proceeding:
A tax shall be and is hereby imposed upon the transfer of any property, real or personal, or of any interest therein or income therefrom, in trust or otherwise, to persons or corporations ... [w]hen the transfer is by will or by the intestate laws of this State from any person dying seized or possessed of the property while a resident of the State, or when the transfer is made pursuant to a final judgment entered in a proceeding to caveat a will executed by any person dying seized of the property while a resident of this State. (Emphasis added.)
We find that the legislature thereby provided for a different result than that in Pulliam. The amended version of G.S. 105-2(1), which controls this case, clearly provides that inheritance tax shall be imposed upon the transfer of property pursuant to a final judgment in a caveat proceeding.
Defendant contends that the consent judgment here was not a "final judgment" in the caveat proceeding, but merely a contract between the parties. We find this argument to be without merit, noting that our Supreme Court has recently held:
Once the court adopts the agreement of the parties and sets it forth as a judgment of the court with appropriate ordering language and the signature of the court, the contractual character of the agreement is subsumed into the *595 court ordered judgment. At that point the court and the parties are no longer dealing with a mere contract between the parties.
The power of the court to enforce its judgment is no less and no greater for a court-adopted consent judgment than for a judgment resulting from a jury verdict in a hotly contested adversary proceeding. (Citations omitted.)
Henderson v. Henderson, 307 N.C. 401, 407-408, 298 S.E.2d 345, 350 (1983).
We hold that a consent judgment entered in a caveat proceeding is, absent any evidence of collusion, a final judgment for purposes of G.S. 105-2(1). There being no evidence of collusion here, we find that the trial judge erred in holding that the inheritance taxes here must be computed according to the provisions of the will instead of the actual distribution of the estate pursuant to the consent judgment.
Reversed.
WEBB and BECTON, JJ., concur.